           Case 3:20-cv-00569-MPS Document 84 Filed 06/08/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


DIANTHE MARTINEZ-BROOKS,                            :
REJEANNE COLLIER,                                   :
JACKIE MADORE; and                                  :
KENNETH CASSIDY, Individually,                      :
and on Behalf of All Others Similarly Situated,     :
                         Petitioners,               :
                                                    :
           v.                                       :           C.A. No.: 3:20cv569 (MPS)
                                                    :
                                                    :
D. EASTER, Warden of Federal Correctional           :
Institution at Danbury, and MICHAEL                 :
CARVAJAL, Director of the Federal Bureau            :
of Prisons, in Their Official Capacities,           :
                           Respondents.             :           June 8, 2020

   RESPONDENT’S OBJECTION TO PETITIONERS’ MOTION FOR SANCTIONS

          Petitioners’ argue that the Respondent has failed to keep medical records and that

sanctions are appropriate. For the reasons set forth herein, their motion for sanctions should be

denied.

          The fundamental premise of Petitioners’ motion is that, absent the sick call slips, there is

no way to determine if any sick call slips were ignored or whether there was a delay in

responding to them. This is untrue, as demonstrated by the testimony of Angela Dukate, who is

the Health Services Administrator.

          Ms. Dukate testified as follows regarding the sick call slips:

          Q.     Well, a sick call request is a medical record; isn't it?
                 MR. PUTNAM: Objection to form.
          A.     No. It's not. It's just a form that we have created locally. It's not a
                 government form. It's nothing official. It's not anything that's required to
                 be scanned into the medical record.
          Q.     When you say it's not required, what does that mean, "not required"? Is
                 there something that says -- let me rephrase the question. Is it your
                 testimony that Danbury has destroyed the sick call requests?

                                                    1
         Case 3:20-cv-00569-MPS Document 84 Filed 06/08/20 Page 2 of 10



       A.      No. We haven't, like, destroyed it, from what you're saying. But we have
               a process where we have actually created a form. It's a form we've created
               at Danbury to help the inmates make sick calls. I don't recall exactly what
               they're making sick call for. There's even a picture on it they could draw on
               of a person. But it's not an official form. It's just a way -- informal way for
               an inmate to let us know exactly what's going on. And they actually hand
               those directly to a medical person so they could actually look at the form,
               obtain more information on the form if need be and then people that need
               to be seen the same day or seen the same day and people that can be seen
               later are placed on our scheduler which is a function in our electronic
               medical record.

Dukate, pg. 21:20-23:1 (emphasis added). Ms. Dukate then explained to Petitioners’ counsel

how the information from the sick call slips are transferred to the scheduler.

       Q.      Who is responsible for making that determination?
       A.      So the forms are brought back and either the paramedics will triage them
               or we'll actually take them to the physician and ask the physician
               specifically who they would like to see and then the rest will go on our
               scheduler, which is an electronic function, and Beamer with a notation
               specifically why they're making sick call.
       Q.      So whenever a sick call request is received and the person is not seen that
               day there's an electronic schedule for a future visit prepared; is that right?
       A.      Yes.

Dukate, pg. 24:17-25:6 (emphasis added). Finally, Ms. Dukate explained that, in some instances,

sick call slips are/or placing people onto the scheduler is not needed because of the emergent

nature of the request.

       Q.      And you can tell from your computer records the date on which every sick
               call form is entered into the computer; correct?
       A.      Yeah. They put it in that same day with that date and then they make a
               notation specifically what the inmate is making a sick call in regards to.
       Q.      And that would be true whether or not it's an urgent sick call or a deferred
               sick call visit, the information from the sick call form is entered into the
               computer and either scheduled for that day or scheduled for a day in the
               future; correct?
       A.      No.
       Q.      Okay. What's wrong with what I just said?
       A.      The urgent ones are seen the same day. So they're not entered into the
               scheduler.
       Q.      So what happens then? How is it that the inmate gets from whatever unit
               the inmate is in to see the doctor -- to see somebody, I should say -- we'll

                                                 2
        Case 3:20-cv-00569-MPS Document 84 Filed 06/08/20 Page 3 of 10



              get to who that is in a minute -- how does that person get there on that
              same day?
              MR. PUTNAM: Object to form.
       A.     Boy. [Sic] We actually call them up from their unit and have them
              brought up for an evaluation that same day.
       Q.     And where is that entered?
       A.     That would be the clinical encounter by the provider that sees them.
       Q.     Is there a way to determine from the entry in the computer system whether
              an encounter was viewed as something that needed to be done on the same
              day or was it a deferred encounter?
       A.     Can you repeat the question?
       Q.     Sure. You said some of the sick call requests would be scheduled out in
              the future, some of them would be seen on the day of the sick call request;
              correct?
       A.     Yes.
       Q.     Okay. Is there a way to tell from the computer which is which?
       A.     The ones that are seen the same, they just have a clinical encounter and
              you can in the history or activities report pull those up and look at the
              encounter.
       Q.     The ones that are deferred for the future, what would I see on those?
       A.     You can view them on the scheduler and then you would be able to look at
              the completed ones and go to that clinical encounter, or if the physician
              didn't process it off you can still go under clinical encounter to see when
              that person was seen and look at their encounter.

Dukate, pg. 25:16-27:24. (Emphasis added).

       Finally, Ms. Dukate explained extensively how this process would work in practice:

       Q.     Okay. So that J.H. was seen on May 13, 2020 by Rosemary Johnson,
              APRN; correct?
       A.     Yes.
       Q.     All right. I want to find out when it was that J.H. complained of the
              shortness of breath. How do I do that?
       A.     Well, if she was entered on the scheduler you can go to the scheduler and
              look her up by her reg number.
       Q.     Okay. So if she's entered on the scheduler and I don't know what -- where
              the scheduler is in this document. Do you know where the scheduler is in
              these documents?
              Actually –
       A.     I would have to –
       Q.     Let me put it in a different way. If she's entered on the scheduler,
              you're saying I can put her number in, [Omitted] –
       A.     Yes.
       Q.     -- and that will tell me when the sick call request was put in to the system;
              correct?

                                                3
 Case 3:20-cv-00569-MPS Document 84 Filed 06/08/20 Page 4 of 10



A.   Yes.
Q.   So that for everybody who -- now, and what happens if she complained of
     shortness of breath on the same day that she was seen by Rosemary
     Johnson?
A.   Most likely she would not have been placed on the schedule but that
     doesn't mean she wasn't evaluated by a paramedic who then put her on a
     schedule for follow-up by Ms. Johnson.
Q.   So what you're saying to me is that you believe that for J.H., if I put her
     number in I'll either get -- I'll get a sick call -- I'll get the date that the sick
     call was put in of shortness of breath or I'll get nothing if she was seen on
     the same day; is that right?
A.   Yes. So what I would do if I was looking at this case, I would go into her
     clinical encounter history and do a tracer based on that.
Q.   Based on what?
A.   Based on her complaint when she was seen.
Q.   When you say –
A.   I'm sure she was seen by --
Q.   When she was seen by Ms. Johnson?
A.   Or maybe she was seen before, like I said, by a paramedic who then put
     her on a schedule for a follow-up.
Q.   J.H. will have a clinical encounter in her medical records; right?
A.   She has a completed clinical encounter by Ms. Jonnson in her medical
     records.
Q.   And that would be dated May 13th, right?
A.   Yes.
Q.   And I can then trace back to see by putter her -- I can trace back by putting
     her number in when that appointment with Ms. Johnson was scheduled;
     right?
A.   Potentially. Potentially. But what I would do is actually go into the
     inmate's clinical encounters and see if she was in fact evaluated by a
     paramedic before this. There's many different ways to use Beamer and
     that's the method I would use versus going through the scheduler.
Q.   So you're saying I can put in this woman's number and say when was she
     seen prior to May 13th; is that right?
A.   Yes. You can see that in the clinical encounter you can see every entry
     ever made on her.
Q.   And won't I be able to tell when -- won't I be able to tell when that entry
     "C/O shortness of breath" was entered. Won't that be -- you can't have an
     entry in a computer that you can't tell the date; can you?
     MR. PUTNAM: Object to form.
A.   No. They are dated.
Q.   So that if I go into J.H.'s records I'll be able to tell when that entry "C/O
     shortness of breath" was put into the computer; right?
A.   Yes.
Q.   And what do I ask for to do that?



                                          4
         Case 3:20-cv-00569-MPS Document 84 Filed 06/08/20 Page 5 of 10



       A.      You can go through the scheduler or you can go through the clinical
               encounters.
       Q.      When you say the scheduler, I'm looking at the computer now, right? I
               have the computer entering something?
       A.      So the scheduler is a function in the computer. It's in Beamer. It's like an
               electronic scheduling system.
       Q.      And the scheduler will have "C/O shortness of breath" entered
               somewhere?
       A.      If somebody entered it as a sick call in the schedule, yes.
       Q.      How else could it be entered?
       A.      This one primarily looks like it was probably entered in as a sick call
               triage.
       Q.      Which means what?
       A.      That it was entered into the scheduler as needing to be seen for a sick call.
       Q.      Needing to be seen right away or needing to be seen when it can be
               scheduled?
       A.      It's just entered as needing to be seen. There's no flagging system or
               anything like that. If somebody needs to be seen right away they're seen
               right away.
       Q.      Okay. So does the fact that there's this entry here "C/O shortness of
               breath" indicate to you that there was some kind of gap between when she
               put the sick call request in and when she was actually seen and that can go
               determined either by tracing or by doing the scheduling?
               MR. PUTNAM: Object to form. Go ahead.
       A.      Yes. So not necessarily. Like I said, she could have been evaluated by a
               paramedic or somebody she felt needed to be seen by somebody that was a
               midlevel provider.
       Q.      On the same day as 5/13 or on a different day?
       A.      I would have to go through her clinical encounter. I mean, potentially
               yes. But I would have to, like I said, do a trace of methodology and go
               through a clinical encounter.
       Q.      But that's doable for each one of these inmates who has a medical record;
               correct?
               MR. PUTNAM: Object to form. Go ahead.
       A.      Yes. You can look at anybody's clinical director.
       Q.      Then you could look at anybody's scheduler?
       A.      Yes.
       Q.      Okay.

Dukate, pg. 136:4-141:25 (emphasis added).

       In Petitioners’ own motion (as well as in the report of their expert, Doctor Venters),

Petitioners acknowledge that keeping the slips is not required – “If you do not file the slips in the

record, a log may be kept to monitor the stages of response. The log needs to include the request

                                                  5
             Case 3:20-cv-00569-MPS Document 84 Filed 06/08/20 Page 6 of 10



date, date and result of triage, date of the sick-call visit if required, etc.” 1 Doc. 83, pg. 4. The

above testimony from Ms. Dukate demonstrates that (1) the “request date,” “date at result of

triage,” and the “date of sick-call visit if required” can be determined from either the scheduler,

the daily activity log, or the clinical encounters, or a combination of all three.

           Petitioners argue, without citation, that the sick call slip is a “medical record.” 2 This is

inaccurate. According to the Connecticut Department of Public Health, a medical record is

defined as follows:

           The purpose of a medical record is to provide a vehicle for: documenting actions
           taken in patient management; documenting patient progress; providing meaningful
           medical information to other practitioners should the patient transfer to a new
           provider or should the provider be unavailable for some reason. A medical record
           shall include, but not be limited to, information sufficient to justify any diagnosis
           and treatment rendered, dates of treatment, actions taken by non-licensed persons
           when ordered or authorized by the provider; doctors' orders, nurses notes and
           charts, birth certificate work-sheets, and any other diagnostic data or documents
           specified in the rules and regulations. All entries must be signed by the person
           responsible for them.

§ 19a-14-40, Connecticut State Dept. of Public Health, at https://portal.ct.gov/DPH/Public-

Health-Hearing-Office/Regulations/Public-Health-Code-Medical-Records-

Regulations#:~:text=A%20medical%20record%20shall%20include,work%2Dsheets%2C%20an

d%20any%20other (Last visited at Jun. 8, 2020). See also United States v. Ahuja, 209 F. Supp.

3d 489, 496 (D. Conn. 2016) (relying on § 19a-14-40 to define the patient’s medical record).

Nothing in the above definition, given the information contained in the scheduler, activities log,

and clinical encounters, suggests that the “sick-call slips” are part of the patient record. Rather,




1
  Notably, Dr. Venters testified in his deposition on June 8, 2020, that Petitioners’ did not provide him with either
the scheduler or the activity logs described above. To the extent Petitioners rely on Dr. Venters for the proposition
that the sick call system at FCI Danbury failed to adequately and timely respond to prisoners’ requests for medical
care, such a proposition fails inter alia because has not reviewed the relevant documentation.
2
    Petitioners also fail to cite to any BOP policy that would require the retention of the sick call slips.

                                                               6
         Case 3:20-cv-00569-MPS Document 84 Filed 06/08/20 Page 7 of 10



it appears that the clinical encounters contain the information that is the medical record. Finally,

given that Petitioners have requested the inmates to provide releases for all of the medical

records, Petitioners will have the information they desire for any inmate who has signed an

authorization for release.

       There has been no spoliation by Respondent. The Second Circuit has defined spoliation

of evidence as: “the destruction or significant alteration of evidence, or the failure to preserve

property for another’s use as evidence in pending or reasonably foreseeable litigation.” West v.

Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999); Byrnie v. Town of Cromwell,

Bd. of Educ., 243 F.3d 93 (2d Cir. 2001). The spoliation of evidence germane “to proof of an

issue at trial can support an inference that the evidence would have been unfavorable to the party

responsible for its destruction.” Kronisch v. United States, 150 F.3d 112, 126 (2d Cir. 1998).

The sanction of an unfavorable inference serves the threefold purpose of “(1) deterring parties

from destroying evidence; (2) placing the risk of an erroneous evaluation of the content of the

destroyed evidence on the party responsible for its destruction; and (3) restoring the party

harmed by the loss of evidence helpful to its case to where the party would have been in the

absence of spoliation.” West, 167 F.3d at 779.

       The imposition of sanctions is not formulaic, however, because “even where a party has

shown that its opponent had an obligation to preserve certain evidence and willfully failed to do

so, sanctions need not automatically follow; instead, [the Second Circuit has] simply held that

such conduct may provide sufficient circumstantial evidence that relevant and prejudicial data

was lost.” Klipsch Grp., Inc. v. ePRO E-Commerce Ltd., 880 F.3d 620, 630 (2d Cir. 2018)

(emphasis in original). As the Klipsch Court explained, the Petitioners’ “must show by a

preponderance of the evidence: (1) that the party having control over the evidence had an



                                                  7
          Case 3:20-cv-00569-MPS Document 84 Filed 06/08/20 Page 8 of 10



obligation to preserve it at the time it was destroyed; (2) that the records were destroyed with a

culpable state of mind; and (3) that the destroyed evidence was relevant to the party's claim or

defense such that a reasonable trier of fact could find that it would support that claim or

defense.” Id. at 628 (internal quotation marks omitted).

        Petitioners cannot satisfy their burden and sanctions should not be imposed in this case.

BOP did not have an obligation to preserve the sick call slips themselves. The information in the

sick call slips was preserved throughout BOP systems and has been provided to the Petitioners. 3

Additionally, the Respondent has disclosed activity reports for each of the providers for the

institution, which show every single inmate that the providers have seen, the date, and the time.

Further, even though the BOP does not concede that the NCCHC standards are authoritative or

even appropriate, the information preserved in the system complies with the NCCHC’s idea of a

log. Neither the NCCHC nor the state Department of Public Health requires these slips to be

saved given that the information is captured.

        The slips were not destroyed with a culpable state of mind. BOP did not destroy, for the

purposes of the litigation, anything that it kept in the regular course of business. It is illogical to

argue that the failure to retain a document that was never retained in the ordinary course

demonstrates that the destruction was done with a culpable state of mind.

        The Petitioners have not be deprived of evidence in this litigation. As set forth above, the

BOP’s information systems already captures the information from the sick call slip. While the

information may not be in the format the Petitioners desire, that does not justify an accusation


3
 Petitioners’ brief fails to mention the discussions with the Respondent regarding this issue. On the evening of
Thursday, June 4, 2020, counsel for the Petitioners and counsel for the Respondent discussed the issue of the sick
call slips. During that call, counsel for the Respondent offered to ask BOP to examine whether, in Beamer, it was
possible to generate a document that would demonstrate both the date an individual was first placed on the scheduler
and the date when a provider completed the clinical encounter. The Petitioners’ counsel asked the Respondent’s
counsel to attempt to generate this information. Counsel for the Respondent received this additional information at
approximately 5:30pm today and will produce it to counsel for the Petitioners forthwith.

                                                         8
         Case 3:20-cv-00569-MPS Document 84 Filed 06/08/20 Page 9 of 10



that the BOP purposely destroyed evidence. Additionally, even if the slip call slips were

preserved, the Petitioners would still have to look to the scheduler, the daily activity log, and the

clinical encounter notes to determine if the inmate was appropriately treated. Moreover, such an

analysis would require an inmate by inmate examination of their entire medical record, which is

beyond the scope of the case as alleged. Further, the Petitioners can always ask the inmate about

the request for the sick call, to the extent they believe further inquiry into any sick call would

provide evidence. Simply put, the sick call slips alone do not answer Petitioners’ question.

       Finally, the sanction requested by the Petitioners is simply a backdoor way of proving the

ultimate issue – whether FCI Danbury’s care of its inmates constitutionally deficient such that

the Court should, as Petitioners request, order the release of all medically vulnerable inmates. As

the Court has indicated, this case should be litigated on the merits.


                                                       Respectfully Submitted

                                                       Respondents
                                                       By Their Attorneys

                                                       John H. Durham
                                                       United States Attorney

                                                               /s/
                                                       John B. Hughes, ct05289
                                                       Michelle L. McConaghy, ct27157
                                                       David C. Nelson, ct25640
                                                       Nathaniel M. Putnam, phv10463
                                                       Jillian R. Orticelli, ct28591
                                                       Assistant U.S. Attorneys
                                                       203-821-3700




                                                  9
        Case 3:20-cv-00569-MPS Document 84 Filed 06/08/20 Page 10 of 10



                                        CERTIFICATION

       I hereby certify that on June 8, 2020, a copy of the foregoing was filed electronically.
Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.



                                                              /s/
                                                       Michelle L. McConaghy (ct27157)
                                                       David C. Nelson (ct25640)
                                                       Assistant U.S. Attorneys




                                                 10
